Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on May 14, 2021, the following has occurred: claim(s) 1-3 and 5 have been amended, claim(s) 9 have been added, and claim(s) 6-7 have been deleted. Now, claim(s) 1-5 and 9 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites a method of connecting a potential patient with a doctor comprising: a) receiving, over a computer network, on a server, patient information from a user including an identification of a medical need, wherein the identification of a medical need which has been input into a first device configured to transmit the patient information over the computer network; b) receiving, over a computer network, on a server, filter criteria and doctor information from said doctor, wherein the filter criteria and doctor information has been input into a second device configured to transmit the filter criteria and doctor information to the server; c) determining whether a match exists where said match occurs when said patient information matches said filter criteria; d) transmitting, over a computer network, from the server to said second device, said patient information if said match exists; e) receiving, over a computer network, on the server from said second device, a decision from said second device indicating whether said doctor is willing to schedule an appointment with said user; f) transmitting, over a computer network, to said first device the contact information of said doctor if said doctor is willing to schedule an appointment with said user. Claim 4 recites wherein said filter criteria comprises a medical specialty and said determining step identifies that a match occurs when said medical need is met by said medical specialty. Claim 9 recites further comprising facilitating 
These limitations, as drafted, given the broadest reasonable interpretation, cover manual human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components. That is, other than reciting "over a computer network'' perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, but for the "over a computer network" language, the "determining" function in the context of this claim encompasses a user identifying a match between patient and doctor based on identified criteria. Finally, but for the "over a computer network" language, the "connecting" function in the context of this claim encompasses a user setting a meeting based on a doctor's approval of the appointment. If a claim limitation, under its broadest reasonable interpretation, covers manual human performance of the limitation but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
Claim 5 recite(s) a system for connecting a potential patient with a doctor comprising: a) patient information receiver on a server for receiving patient information from a first device configured to interact with the server, wherein said first device comprises a first graphical user interface for inputting said patient information, and a second graphical user interface for selecting doctors, and said patient information comprises an identification of a medical need; b) doctor information receiver on the server for receiving filter criteria and doctor information from a second device configured to interact with the server; wherein said second device comprises a third graphical user interface for inputting said filter criteria and doctor information, a fourth graphical user interface for selecting patients, and said doctor information comprises contact information from said doctor; c) 
These limitations, as drafted, given the broadest reasonable interpretation, cover manual human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components. That is, other than reciting "a first device", "a first graphical user interface", "a second graphical user interface", "a second device", "a third graphical user interface", "a fourth graphical user interface", "a patient information receiver", "doctor information receiver", "a patient information analyzer and selector", and "a doctor information transmitter" too perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, but for the "a patient information analyzer" language, the "generating" function in the context of this claim encompasses a user identifying a match between patient and doctor based on identified criteria. If a claim limitation, under its broadest reasonable interpretation, covers manual human performance of the limitation but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application   because the "computer network'', "a patient information receiver", "doctor information receiver", "a patient 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer configured to perform above identified functions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-3, 5, and 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 17-18 of copending Application   No. 16/332,936 (reference application). The subject matter of each limitation   of the present application is present in the '936 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9 are rejected under 35 U.S.C.103 as being unpatentable over Rutledge et al. (U.S. Patent Pre-Grant Publication No. 2019/0139648) in further view of Wilson et al. (U.S. Patent Publication No. 9,996,666).
As per independent claim 1, Rutledge discloses a method of connecting a potential patient with a doctor comprising: a) receiving, over a computer network, on a server, patient information from a user including an identification of a medical need, wherein the identification of a medical need which has been input into a first device configured to transmit the patient information over 
While Rutledge discloses the above method, Rutledge may not explicitly teach c) determining whether a match exists where said match occurs when said patient information matches said filter criteria.
Wilson teaches a method comprising: c) determining whether a match exists where said match occurs when said patient information matches said filter criteria (See col. 28, 11. 64-67 and col. 29, 11. 1-27: A patient-provider-matching system is described that allows user seeking medical care for a condition can send a query to acquire search-results for physicians based on medical specialty, medical procedure, or other suitable medical information to identify a list of physicians, which the Examiner is interpreting to encompass matching patient information with filter criteria since the provider information is interpreted to have been inputted before to be able to identify providers for a dataset.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Rutledge to include determining whether a match exists where said match occurs when said patient information matches said filter criteria as taught by Wilson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rutledge with Wilson with the motivation of improving user medical care experience (See Background of Wilson in col. 1, 11. 26-30).
As per claim 2, Rutledge/Wilson discloses the method of claim 1 as described above. Rutledge further teaches wherein said connecting step comprises transmitting to said first device (See Paragraph [0492]: A user interface on a mobile electronic device of the directory may include identification information about the doctor, which the Examiner is interpreting to encompass transmitting contact information of said doctor.). 
As per claim 3, Rutledge/Wilson discloses the method of claim 1 as described above. Rutledge may not explicitly teach further comprising receiving referral information for one or more other practitioners from said second device if said doctor is unwilling to schedule an appointment with said user.
Wilson teaches a method further comprising receiving referral information for one or more other practitioners from said second device if said doctor is unwilling to schedule an appointment with said user (See col. 38, 11. 3-27: A process is described for when a doctor declines an appointment, the system is able to identify other physicians that have the criteria to substitute for the first doctor, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Rutledge to include a scenario for referral if a doctor declines an appointment as taught by Wilson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rutledge with Wilson with the motivation of improving user medical care experience (See Background of Wilson in col. 1, 11. 26-30).
As per claim 4, Rutledge/Wilson discloses the method of claim 1 as described above. Rutledge may not explicitly teach wherein said filter criteria comprises a medical specialty and said determining step identifies that a match occurs when said medical need is met by said medical specialty.
Wilson teaches a method wherein said filter criteria comprises a medical specialty and said determining step identifies that a match occurs when said medical need is met by said medical 
As per independent claim 5, Rutledge discloses a system for connecting a potential patient with a doctor comprising: a) patient information receiver on a server for receiving patient information from a first device configured to interact with the server, wherein said first device comprises a first graphical user interface for inputting said patient information (See Paragraph [0240]: A user can post a question through the user interface provided on the patient device, which the Examiner is interpreting to encompass a first GUI for inputting said patient information as the questions that are inputted are related to the user’s health conditions.), and a second graphical user interface for selecting doctors (See Paragraph [0492]: A directory is shown on a user interface on a mobile device that possesses doctor’s information that can be viewed by the patient, which the Examiner is interpreting to encompass the second GUI.), and said patient information comprises an identification of a medical need (See Paragraph [0278]: A patient can use a patient computer device to input information in response to questions or other prompts to acquire information to describe why the patient is seeking consultation.); b) doctor information receiver on the server for receiving filter criteria and doctor information from a second device configured to interact with the server, wherein said second device comprises a third graphical user interface for inputting said filter (See Paragraphs [0175] and [0350]-[0351]: The scheduling component allows patients and/or doctors to schedule consultations or meetings with one another, and the web server is electronically accessible through at least one network system to multiple computer devices (e.g., patient user computer devices, and healthcare professional care devices), which the Examiner is interpreting that the utilization of healthcare professional care devices that are able to allow doctors to schedule consultations or meetings to encompass the claimed portion.).
While Rutledge discloses the above system, Rutledge may not explicitly teach c) patient information analyzer and selector for comparing said patient information with said filter criteria to generate a match indicator and transmitting via the server said patient information to said second device based on said match indicator, wherein said patient information is displayed on said fourth graphical user interface.
Wilson teaches a method comprising: c) patient information analyzer and selector for comparing said patient information with said filter criteria to generate a match indicator and transmitting via the server said patient information to said second device based on said match indicator, wherein said patient information is displayed on said fourth graphical user interface (See col. 28, 11. 64-67 and col. 29, 11. 1-27: A patient-provider-matching system is described that allows user seeking medical care for a condition can send a query to acquire search-results for physicians based on medical specialty, medical procedure, or other suitable medical information to identify a list of physicians, which the Examiner is interpreting to encompass matching patient information with filter criteria since the provider information is interpreted to have been inputted before to be able to identify providers for a dataset.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Rutledge to include patient information analyzer and selector for comparing said patient information with said filter criteria to generate a match indicator and transmitting via the server said patient information to said second device based on said match indicator, wherein said patient information is displayed on said fourth graphical user interface as taught by Wilson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rutledge with Wilson with the motivation of improving user medical care experience (See Background of Wilson in col. 1, 11. 26-30).
As per claim 9, Rutledge/Wilson discloses the method of claim 1 as described above. Rutledge further teaches further comprising facilitating contact between said doctor and patient if said doctor is willing to schedule an appointment with said user (See Paragraphs [0282]-[0284]: A process is described to establish a connection between the doctor and the patient, which the Examiner is interpreting to encompass the claimed portion.).


Response to Arguments
In the Remarks filed on May 14, 2021, the Applicant argues that the newly amended and/or added claims overcome the Specification objections, Claim Interpretation, 35 U.S.C. 101 rejection(s), Double Patenting, and 35 U.S.C. 103 rejection(s). The Examiner agrees that the newly added and amended claims overcome the Specification objections and Claim Interpretation. However, the Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s), Double Patenting, and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the Examiner does not discuss a single case to evidence that the presently recited method is “similar to at least one that the courts have identified as an abstract idea.”, and in contrast, the present claims recite matching doctors with clients only after the recited process steps occur over a computer network. In other words, the present claims may facilitate communication between doctor and patient over a computer network, but facilitation is not management and that the present claims are not directed to a judicial exception; (2) even if the claims recite a judicial exception (which Applicant does not concede), the claims do not "define only well-understood, routine, conventional activity." See MPEP § 2016.05(d) and the claims are not well-understood, routine, or conventional to perform  several of the recited steps such as receiving doctor filter criteria, determining if a match exists between doctor filter criteria and medical need, and transmitting to the doctor the patient information if that match exists. Furthermore, the data being transmitted over the recited computer networks (such as data relating to a doctor's willingness to see the patient based on initial medical need) exists only in the presently claimed methods and systems due, in part, to this inversion of what was routine, and that the additional elements are specific limitations other than what is well-understood, routine and conventional in the field, for instance because it is 
In response to argument (1), the Examiner disagrees with the Applicant. The claims as recited are similar to the sub-grouping of “managing personal behavior or relationships or interactions between people” which can include social activities, teaching, and following rules or instructions. The claims are similar to the example of filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed Cir. 2016), the finding was that filtering content was an abstract idea under step 2A. The recited claims above are similar to the BASCOM Global Internet v. AT&T Mobility, LLC as the Applicant’s claims recite filtering out doctors to match patients based on specifics that are inputted by the user. Furthermore, the United States Patent and Trademark Office has released subsequent guidelines for examiners to follow to formulate 35 U.S.C. 101 rejections. In the 2019 Revised Patent Subject Matter Eligibility Guidance, it is no longer required to identify a court case that is similar 2019 Revised Patent Subject Matter Eligibility Guidance, 84 FR 50 (January 7. 2019)). The 35 U.S.C. 101 rejection(s) still stand.
In response to argument (2), the Examiner disagrees with the Applicant. The Examiner asserts that the steps do recite additional elements that are well-understood, routine, conventional activity. The additional elements of "receiving... patient information... ", "receiving... filter criteria and doctor information", "transmitting ... to said doctor, said patient information ... ", and "receiving... a decision" information as these steps are basic computer functions and are only utilizing specified information for sending and receiving data. The recited claimed portions that recite these well-understood, routine, conventional activity is recited at a level of generality as the utilization of generic computer components to execute basic computer functions. The 35 U.S.C. 101 rejection(s) still stand.
In response to argument (3), the Examiner disagrees with the Applicant. The Double Patenting rejection still stands as the same amendments were made in copending Application 16/332,936 and the Terminal Disclaimer was not approved. The Double Patenting rejection still stands.
In response to argument (4), the Examiner disagrees with the Applicant. Rutledge and Wilson are available as prior art to the present application.  Although the earliest non-provisional application (Gutman et al. (U.S. Patent Pre-Grant Publication No. 2017/0039502)) related to Rutledge in Paragraph [0491] is not exactly the same as Rutledge, Gutman does disclose similar subject matter that remains applicable to the recited claims rejected above. Similar information for Paragraph [0491] as is disclosed in Paragraphs [0062], [0090], [0149], and [0172]. Furthermore, Wilson’s reliance on Norris et al. (U.S. Patent Publication No. 9,977,866) is appropriate as Norris et al. discloses similar 
In response to argument (5), the Examiner disagrees with the Applicant. Wilson does disclose "determining whether a match exists where said match occurs when said patient information matches said filter criteria" from said doctor. The Applicant argues that the dataset being filtered in Wilson is the provider dataset as filtered by the patient-the opposite of present claims, as Wilson’s filtration step involves the provider dataset-not the patient dataset. The Examiner disagrees and the Examiner asserts that the filtration step of Wilson does encompass step c) as the matching system of Wilson utilizes patient data (col. 4, ll. 10-16) and this patient data is utilized to match with a health care provider data set. The inputting of the patient information for particular diseases or conditions (see col. 13, ll. 6-44) discloses matching patients with physicians based on the patient’s certain condition, which when combined with the teachings of Rutledge is interpreted to encompass the claimed portion. The 35 U.S.C. 103 rejection(s) still stand.
In response to argument (6), the Examiner disagrees with the Applicant. Rutledge does disclose a method of connecting a potential patient with a doctor comprising ... d) transmitting, over a computer network, to said doctor, said patient information if said match exists. The Examiner would like to point to Paragraph [0282] that discloses a process that allows for a patient to be matched with a healthcare professional and a schedule can be disclosed for when a healthcare professional is available, and if the healthcare professional is not available at a certain time the scheduling tool will be made available, which the Examiner is interpreting to encompass that the scheduling can occur before any such conversation 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olsen et al. (U.S. Patent Pre-Grant Publication No. 2017/0278209), describes mechanisms for matching patients with a plurality of care providers based on the results of patient analysis,  Singh et al. (U.S. Patent Pre-Grant Publication No. 2017/0061074), describes a computing device that is configured to access data repository, generate and transmit health-related information, and match the provider information with the response, and Cola et al. ("E-Health Appointment Solution, A Web based Approach"), describes utilizing web technologies for scheduling patient and physician virtual appointments.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.S.E./            Examiner, Art Unit 3626                                                                                                                                                                                            

/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626